



REPLACEMENT
REVOLVING CREDIT NOTE




$1,000,000.00
June 30, 2004
Atlanta, Georgia



FOR VALUE RECEIVED, the undersigned, COMMUNITY BANKSHARES, INC., a Georgia
corporation (the “Borrower”), hereby promises to pay to the order of SUNTRUST
BANK, a Georgia banking corporation (the “Bank”), at its Principal Office
located at 25 Park Place, Atlanta, Georgia, the principal amount of ONE MILLION
AND NO/100THS DOLLARS ($1,000,000.00) or so much thereof as may be from time to
time disbursed hereunder, in lawful money of the United States and in
immediately available funds. This Note is executed and delivered as a renewal of
the Revolving Credit under the Loan Agreement hereinafter defined and shall
renew, modify and replace that certain Replacement Revolving Credit Note in the
maximum principal amount of $1,000,000.00 by and between Borrower and Bank dated
May 31, 2003. Upon execution and delivery of this Note by Borrower to Lender,
this Note shall evidence Borrower’s obligation to Lender in regard to the
Revolving Credit.


Prior to the Revolving Maturity Date, the Borrower may request Advances to be
made pursuant to this Note and repay such Advances in accordance with the
Amended and Restated Revolving Credit/Term Loan Agreement dated as of July 31,
2000 between Borrower and Bank (as modified, amended, supplemented or restated
from time to time, the “Prior Loan Agreement”). Interest shall accrue and be
paid upon such Advances in accordance with the Prior Loan Agreement. Accrued but
unpaid interest shall be payable on the last day of each consecutive three month
period commencing July 31, 2004 and on the Revolving Maturity Date. The entire
principal balance shall be due and payable on the Revolving Maturity Date.


Any amount of principal hereof which is not paid when due (giving effect to any
applicable grace period), whether at stated maturity, by acceleration, or
otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at a rate per annum equal at all
times to two percent (2%) above the rate which would otherwise be applicable.
Any change in the interest rate resulting from a change in the Prime Rate shall
be effective at the beginning of the day on which such change in the Prime Rate
shall become effective.


If any payment under this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and interest shall be payable thereon at the rate herein specified
during such extension.


The Prior Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the happening of certain stated
events. This Note is secured by a Security Agreement referred to in the Prior
Loan Agreement, reference to which is hereby made for a description of the
collateral provided for under the Security Agreement and the rights of the
Borrower and the Bank with respect to such collateral.



--------------------------------------------------------------------------------


 
 In addition to and not in limitation of the foregoing and the provisions of the
Prior Loan Agreement, the Borrower further agrees to pay all expenses of
collection, including reasonable attorneys’ fees, if this Note shall be
collected by law or through an attorney at law, or in bankruptcy, receivership,
or other court proceedings.


This Note renews and replaces the Revolving Credit Note referred to in the Prior
Loan Agreement. Reference is hereby made to the Prior Loan Agreement for rights
and obligations of payment and prepayment, collateral security, Events of
Default and the rights of acceleration of the maturity thereof. Any capitalized
terms not otherwise defined herein are used with the meaning given such terms in
the Prior Loan Agreement.


TIME IS OF THE ESSENCE UNDER THIS NOTE. This Note has been delivered in Atlanta,
Georgia, and shall be governed by and construed under the laws of Georgia.


PRESENTMENT, PROTEST, AND NOTICE OF DISHONOR ARE HEREBY WAIVED BY THE BORROWER.




IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under seal
and delivered by its duly authorized officer as of the date first above written.





 
COMMUNITY BANKSHARES, INC.
     
By:   /s/ J. Alton Wingate   
     
    Title: President and CEO
     
And:  /s/ Harry L. Stephens   
     
    Title: EVP and CFP
       



 
 
 
 
-2-